Citation Nr: 0111176	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-18 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of zero percent, on appeal 
from the initial award of service connection for residual 
scarring from penile implant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

This case was docketed at the Board of Veterans Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  It is advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  The veteran signed and filed with the Atlanta RO a notice 
of disagreement with and a substantive appeal from the 
October 1999 rating decision assigning the initial rating of 
his service-connected residual scarring from penile implant.

2.  On January 26, 2001, the Board received a personally 
signed statement from the veteran withdrawing his appeal from 
the October 1999 rating decision assigning the initial rating 
of his service-connected residual scarring from penile 
implant.


CONCLUSION OF LAW

The statement from the veteran received by the Board on 
January 26, 2001, is a legally sufficient withdrawal of the 
substantive appeals from the October 1999 rating decision 
assigning the initial rating of his service-connected 
residual scarring from penile implant.  38 U.S.C.A. 
§§ 7105(b)(2), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.204(b), (c), 20.301, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1999 the Atlanta RO implemented an October 1999 
decision of the Board granting service connection for 
residual scarring from penile implant resulting from VA 
surgical treatment.  The RO found the disability 
noncompensably disabling and assigned an initial rating of 
zero percent.  In November 1999, the veteran signed and filed 
a notice of disagreement with the rating.  See 38 C.F.R. 
§ 20.302(a) (2000).  The RO issued the veteran a statement of 
the case in October 2000, see 38 C.F.R. §§ 19.26, 19.29 
(2000), and he signed and filed a substantive appeal in 
September 2000.  See 38 C.F.R. § 20.302(b) (2000).  Together, 
the notice of disagreement and the substantive appeal 
comprise a perfected appeal to the Board.  38 C.F.R. § 20.200 
(2000).

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2000).  The 
veteran is competent to initiate an appeal from a VA rating 
decision, 38 C.F.R. § 20.301 (2000), and he may withdraw it.  
38 C.F.R. § 20.204(b), (c) (2000).

Absent a perfected appeal on the matter, there is no issue of 
entitlement to a higher rating for the Board to review.


ORDER

The appeal from the October 1999 rating decision assigning 
the initial rating of his service-connected residual scarring 
from penile implant is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

